
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1352
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Mr. Wu (for himself,
			 Mr. Honda,
			 Ms. Ros-Lehtinen,
			 Mr. Sherman,
			 Mr. Rohrabacher,
			 Mr. Sires,
			 Mr. Inglis,
			 Mr. Gene Green of Texas,
			 Mr. DeFazio,
			 Mr. Holt, Ms. Baldwin, Mr.
			 Marshall, Mr. Kind,
			 Mr. Courtney,
			 Mr. Moore of Kansas,
			 Mr. Etheridge,
			 Mr. Deutch,
			 Mr. Boswell,
			 Mr. Donnelly of Indiana,
			 Ms. Loretta Sanchez of California,
			 Mr. Petri,
			 Mr. Gonzalez,
			 Mr. Garamendi,
			 Mr. Tonko,
			 Mr. Perlmutter,
			 Mr. Serrano, and
			 Mr. Grayson) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the goals and ideals of
		  Taiwanese American Heritage Week and recognizing the close relationship between
		  the United States and Taiwan.
	
	
		Whereas in 1992, Congress passed Public Law 102–450 to
			 designate May of each year as Asian/Pacific American Heritage Month;
		Whereas since 1999, the second week of May, beginning on
			 Mother’s Day, has been recognized as Taiwanese American Heritage Week;
		Whereas May 9, 2010, through May 16, 2010, marks the 12th
			 annual Taiwanese American Heritage Week;
		Whereas Taiwanese Americans are a vital and vibrant part
			 of United States society and have made profound contributions in such diverse
			 fields as the arts, science, technology, business, public service, and
			 athletics;
		Whereas distinguished Taiwanese Americans include Dr. Yuan
			 Tseh Lee, 1986 Nobel Laureate in chemistry, Dr. Min Kao, co-founder, chairman,
			 and CEO of Garmin Ltd., Vienna Teng, popular musician and songwriter, and Jason
			 Wu, acclaimed fashion designer who designed First Lady Michelle Obama’s
			 inaugural gown, which is now part of the permanent “First Ladies at the
			 Smithsonian” exhibition at the National Museum of American History;
		Whereas for more than 60 years, the United States and
			 Taiwan have fostered a close relationship that has been of mutual political,
			 economic, cultural, and strategic benefit;
		Whereas Taiwan is one of the United States’ strongest
			 allies and is dedicated to the principles of democracy, human rights, and the
			 rule of law; and
		Whereas Taiwanese Americans are committed to deepening the
			 friendship and understanding between the people of Taiwan and the people of the
			 United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of Taiwanese
			 American Heritage Week;
			(2)recognizes the
			 significant contributions of Taiwanese Americans and the important role that
			 Taiwanese Americans play in strengthening the fabric of United States society;
			 and
			(3)remains committed
			 to enhancing peace, stability, and prosperity in Taiwan and across the Taiwan
			 Strait.
			
